Citation Nr: 0608822	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a right knee condition, status post meniscectomy, 
with limitation of motion and arthritis.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to the 
service-connected right knee disorder.

3.  Entitlement to service connection for a back condition as 
secondary to service-connected right knee and bilateral pes 
planus disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In addition, the Board acknowledges the RO's June 1951 rating 
decision that denied service connection for a back condition 
on the merits.  This decision was final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  With respect to the present issue before the 
Board of service connection for a back condition as solely 
secondary to a service-connected right knee disorder, the 
Board emphasizes that the secondary service connection issue 
is clearly distinguishable from the prior service connection 
issue before the RO, and will therefore be decided on a de 
novo basis.  Thus, application of a new and material evidence 
analysis with respect to the secondary service connection 
back claim is not in order.        


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate right 
knee instability to a severe degree; the disorder manifests 
in some instability, fatigue, weakness, use of a cane, use of 
knee brace; there is no effusion, swelling, or objective 
pain.  

2.  There is radiographic evidence of arthritis of the right 
knee with objective evidence of range of motion to 0 degrees 
extension and to 70 degrees flexion; there is objective 
confirmation of crepitation, weakness, fatiguability, and 
instability; there is no objective evidence of X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.

3.  There is no competent evidence that the veteran's GERD is 
related to his military service or that it was caused or 
worsened by his service-connected right knee disorder.  

4.  There is no competent evidence that the veteran's back 
condition is related to his to his service-connected right 
foot and bilateral pes planus conditions.

  
CONCLUSIONS OF LAW

1.  The criteria for disability rating greater than 20 
percent for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5257, 5256, 5258, 5262, 5263 
(2005).

2.  The criteria for a separate initial disability rating of 
10 percent for right knee arthritis with limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2005).

3.  Service connection for GERD as secondary to a service-
connected right knee disorder on the basis of proximate cause 
or aggravation is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Service connection for a back condition as secondary to 
service-connected right knee and bilateral pes planus 
disorders is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's current right knee condition (status post 
meniscectomy) is rated as 20 percent disabling under 
Diagnostic Code (Code) 5257, other impairment of the knee 
with recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  Code 5257 provides for a 20 percent evaluation for 
moderate disability, and a maximum 30 percent rating for 
severe disability. Id. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

At the outset, other diagnostic codes for knee disabilities 
that provide a rating greater than 20 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), Code 5258 (dislocated cartilage), 
Code 5262 (impairment of the tibia and fibula), and Code 5263 
(genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the Board 
will continue to evaluate the disability under Code 5257.

Furthermore, the Board notes that other diagnostic codes for 
scar disabilities provide initial compensable disability 
ratings.  See 38 C.F.R. § 4.118, Codes 7803, 7804, and 7805; 
Esteban, supra.  However, the October 2002 VA examiner 
specifically noted that the 10 centimeter surgical scar on 
the right knee is non-tender.  VA outpatient records are also 
silent for any objective evidence of scar pain or tenderness 
on the right knee.  In the absence of such symptomatology, 
the assignment of a separate evaluation under Codes 7803, 
7804, and 7805 is not in order.  See Butts, supra.

Overall, the Board finds that the evidence of record does not 
reflect a "severe" right knee disability.  Hence, a 
disability rating greater than 20 percent under Code 5257 is 
not in order.  38 C.F.R. § 4.7.  In particular, objective 
evidence from the October 2002 VA examination demonstrates 
that that the veteran's right knee condition causes 
instability, fatigue, weakness, and some loss of motion upon 
flexion.  It requires him to utilize a cane, two separate 
walkers, and a knee brace.  During the examination when the 
veteran was asked to walk on his right knee without a brace, 
it was documented that his weakness caused him to nearly fall 
down.  Nonetheless, the evidence does not show any effusion, 
swelling, or pain.  Thus, his instability does not rise to 
such a severe degree that would entitle the veteran to a 
higher rating under Code 5257.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the veteran's right knee condition under Code 
5257.  38 C.F.R. § 4.3.

Pursuant to Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected joint.  Furthermore, 
the Board emphasizes that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban, supra.  

For a knee disability evaluated under Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least meet 
the criteria for a zero percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010. Rating personnel must consider functional loss and 
clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

In this respect, the Board finds that a separate 10 percent 
rating for the veteran's right knee condition under Code 5003 
for degenerative arthritis is in order.  The October 2002 VA 
examiner diagnosed the veteran with degenerative joint 
disease of the right knee based on his examination and X-ray 
evidence from August 1999 showing moderately advanced 
arthritis.  Given the X-ray evidence of arthritis, the 
analysis now turns to limitation of motion. 

Under Code 5260, limitation of leg flexion, a zero percent 
rating is assigned when flexion is limited to 60 degrees, a 
10 percent rating is assigned when flexion is limited to 45 
degrees, a 20 percent rating is assigned when flexion is 
limited to 30 degrees, and a 30 percent rating requires 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a. 

The October 2002 VA examination revealed perfect extension to 
0 degrees, and flexion to 70 degrees.  Thus, under Code 5260 
regarding right knee flexion, the veteran is not entitled to 
a even zero percent rating.  

However, a separate rating for arthritis could be based on X-
ray findings and painful motion which includes factors of 
functional loss such as crepitation and instability under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98.  In this respect, with regard 
to the right knee, the VA examiner noted crepitation, 
weakness, fatiguability, and instability.  During the 
examination when the veteran was asked to walk on his right 
knee without a brace, it was documented that his weakness 
caused him to nearly fall down.  The veteran needed to hold 
onto furniture to support himself.  Consequently, the veteran 
is entitled to at least the minimum compensable rating for 
the joint. Id.  Without consideration of these functional 
loss factors, a current compensable rating for arthritis of 
the right knee under Codes 5003-5260 could not be justified. 
 
In order to receive an even higher 20 percent rating for 
arthritis, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations is required.  See 38 C.F.R. § 
4.45(f) (in rating disability from arthritis, the knee is 
considered a major joint).  Also, in order to receive a 
higher evaluation 20 percent rating under Code 5260 for 
limitation of motion, the evidence would have to demonstrate 
flexion limited to 30 degrees.  Simply put, the medical 
records in the claims folder would not support either finding 
and in fact provide evidence against such findings.  

The Board adds that it does find that the veteran's initial 
disability rating for arthritis should not be increased 
beyond 10 percent for a separate period based on the facts 
found during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

Accordingly, the preponderance of the evidence supports a 
disability rating of 10 percent rating under Codes 5003-5260 
for arthritis of the right knee.  38 C.F.R. § 4.3.  An 
evaluation higher than 10 percent is not in order.

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the right knee disability in order to justify 
a referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

With regard to the service connection claim, service 
connection may be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With respect to his gastroesophageal reflux disease (GERD), 
the veteran contends that this condition is the result of, or 
in the alternative is aggravated by, pain prescriptions taken 
for his service-connected right knee disorder.  The RO also 
considered service connection for GERD and the Board will 
address both theories of service connection in this appeal.  

The Board finds that although VA outpatient records from 
February 2002 currently diagnose the veteran with GERD under 
control through stomach medication, a comprehensive review of 
the evidence of record does not support a finding that the 
veteran's GERD is related to service or to his service-
connected right knee disorder.
Service medical records (SMRs) from February 1941 to October 
1945 are silent as to any complaint, treatment, or diagnosis 
of GERD.  Furthermore, the medical evidence shows that the 
veteran was first treated and diagnosed with esophageal 
ulcers and reflux in September 1995, some fifty years after 
his separation from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore service connection cannot 
be established based on chronicity in service or continuity 
of symptomatology after service as SMRs are negative for 
GERD.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Service and post-service medical records, as a whole, provide 
very negative evidence against this claim with respect to 
service connection as it indicates a condition that commenced 
decades after service with no connection to service. 

As for secondary service connection, there is simply no 
competent medical evidence of record that demonstrates a 
nexus between the veteran's GERD and prescriptions taken for 
his service-connected right knee disorder.  Velez 11 Vet. 
App. at 158; Allen, 7 Vet. App. at 448; Tobin, 2 Vet. App. at 
39.  Specifically, the October 2002 VA examiner opined that 
his GERD "could not be for certain" related to the 
veteran's right knee problem.  This is too speculative an 
opinion, and therefore lacks significant probative value, for 
purposes of granting service connection.  See 38 C.F.R. § 
3.102.  See generally Bloom v. West, 12 Vet. App. 185 (1999); 
Bostain v. West, 11 Vet. App. 124 (1998).
  
Moreover, the examiner further explained that the veteran's 
GERD was only symptomatic with certain types of "greasy" 
food.  The veteran himself indicated to the examiner that a 
recurrence of his stomach symptoms occurs when he eats greasy 
foods.  Significantly, the veteran does not speak of any 
complaints regarding aggravation of his GERD due to his right 
knee medications to the examiner.  Also, VA outpatient 
records from August 2001 to May 2002 reflect a GERD condition 
under control with medicine and without current complaints.  
The claims folder is silent as to recent treatment for GERD.  
Thus, the medical evidence as a whole, combined with the 
veteran's own statements and omissions to the VA examiner, 
provide negative evidence against the veteran's claim for 
secondary service connection.   

In summary, the Board finds no competent evidence that the 
veteran's GERD is linked etiologically to the veteran's 
period of service or to medications taken for his service-
connected right knee disorder.  Simply stated, there is no 
evidence of a service-connected or secondary relationship.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b). 

Finally, in connection with his claim for secondary service 
connection for a back condition solely secondary to his 
service-connected right knee and bilateral pes planus 
disorders, the Board finds that secondary service connection 
is not in order.  

Specifically, the October 2002 VA examiner diagnosed the 
veteran with chronic low back pain as a result of 
degenerative joint disease based on previous X-rays.  The 
veteran indicated he has been experiencing back pain for the 
past 10 years (many years after service).

Despite the current back condition, the Board finds there is 
simply no competent medical evidence of record that 
demonstrates a nexus between the veteran's back condition and 
his service-connected right knee disorder and bilateral pes 
planus disorder.  Velez 11 Vet. App. at 158.  In particular, 
the October 2002 VA medical examiner stated that the 
veteran's arthritis was worse now than it was in the past 
because of old age and "wear and tear."  There is no 
medical evidence of record to support the veteran's 
contentions regarding secondary service connection.

The Board emphasizes that the veteran's personal, lay opinion 
as to the relationship between his back disorder and his 
service-connected disabilities is not competent medical 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Simply stated, there is no evidence of a secondary 
relationship and significant evidence that the back disorder 
has no association with service or a service connected 
disability.  Accordingly, the preponderance of the evidence 
is against the veteran's claim.  38 U.S.C.A.  § 5107(b). 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in August 
2002 and May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the August 2003 statement of the 
case (SSOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2002 VCAA 
notice letter prior to the October 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, neither VCAA letter asked the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the evidence he has submitted in terms of lay 
statements and his indication he did not want to provide 
Board hearing testimony.  Moreover, the VCAA letters, rating 
decision, and SOC advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection, secondary service connection, and an increased 
rating.  Additionally, the VCAA letter dated in August 2002 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, secondary 
service connection, and an increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the right knee disability on 
appeal.  Despite the notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claims for service 
connection, secondary service connection, and an increased 
rating for right knee instability, any questions as to the 
effective date to be assigned are rendered moot.  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With regard to the request for another VA examination, the 
Board finds that the October 2002 VA examination provides the 
basis to fully adjudicate these claims and that a further 
examination would serve no constructive purpose.  The service 
and post-service medical records provide more than enough 
evidence to decide these claims.  Furthermore, relative to 
the increased rating claim, the examination was adequate for 
rating purposes.  38 C.F.R. § 4.2.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service or a service connected 
disorder and the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA outpatient treatment records, 
and a VA examination.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any private medical records pertaining to these 
claims.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 20 percent for a right knee 
instability status post meniscectomy is denied.

A separate initial disability rating of 10 percent for a 
right knee condition with limitation of motion and arthritis 
is granted.

Service connection for GERD, to include as secondary to a 
service-connected right knee disorder is denied.

Service connection for a back condition as secondary to 
service-connected right knee and bilateral pes planus 
disorders is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


